In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________
            No. 02-19-00316-CV
       ___________________________

      KENNARD LAW, P.C., Appellant

                       V.

       STEPHEN LE BROCQ, Appellee




  On Appeal from County Court at Law No. 2
           Denton County, Texas
      Trial Court No. CV-2019-01872


Before Womack, J.; Sudderth, C.J.; and Wallach, J.
       Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On August 29, 2019, and September 10, 2019, we notified appellant, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal

unless appellant paid the $205 filing fee. See Tex. R. App. P. 42.3(c), 44.3. Appellant

has not done so. See Tex. R. App. P. 5, 12.1(b).

       Because appellant has not complied with a procedural requirement and the

Texas Supreme Court’s order of August 28, 2015,1 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: October 3, 2019




       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
       1

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).


                                           2